People v Chavis (2017 NY Slip Op 04715)





People v Chavis


2017 NY Slip Op 04715


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ.


796 KA 16-00346

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKRISTY L. CHAVIS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN T. LEEDS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered January 7, 2016. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree (four counts), and criminal possession of a controlled substance in the third degree (four counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Chavis ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court